Citation Nr: 9931315	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependency.

2.  Entitlement to service connection for asthma and chronic 
bronchitis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from November 1965 to 
November 1968.

The Board of Veterans' Appeals (hereinafter Board) has 
reviewed the record and finds that additional development is 
necessary before appellate action may be completed.  The RO 
notified the veteran and his representative of the transfer 
of the appellate record to the Board by a letter dated 
December 4, 1998.  Later in December 1998, the RO received 
additional evidence from the veteran's representative, and 
forwarded it to the Board, pursuant to 38 C.F.R. § 19.37(b) 
(1999).  This evidence is a psychological evaluation dated 
December 10, 1998.

"Any pertinent evidence ... referred to the Board by the 
originating agency ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral."  38 C.F.R. § 20.1304(c) (1999).  See Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993).

The evidence is pertinent, because it concerns whether the 
veteran has a diagnosis of nicotine dependency, which he 
asserts is the cause of his respiratory disorders.  The 
veteran has not waived his right to have the RO first 
consider this evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the newly 
submitted evidence and re-adjudicate the 
claims for service connection for 
nicotine dependence and for asthma and 
bronchitis.  

2.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purposes of this remand are to ensure 
compliance with due process considerations.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



